The application for transfer to this court after decision by the district court of appeal of the second appellate district, division one, is denied.
The application is based, in part, on a conflict between this decision and a decision rendered by the second division of the second district court of appeal, in In re Gerber, 57 Cal.App. 141
[206 P. 1004]. [10] In so far as that case is inconsistent with the decision in the above-entitled case we disapprove of the decision in In re Gerber. *Page 533